Citation Nr: 0106438	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to November 
1979.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for PTSD. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran does not suffer from PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD as a 
result of his military service in Vietnam.  He maintains that 
he was involved in combat operations against an enemy force 
and witnessed the death of a soldier who was mangled in a 
machine used to mix asphalt.  Therefore, service connection 
for PTSD has been requested. 

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a claim such as 
this because the claim was pending on the date of enactment 
of the new law.  Changes potentially relevant to the claim 
include a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  

In this case, the Board is satisfied that all necessary 
assistance by VA has been provided.  The veteran has been 
afforded two recent VA examinations in connection with this 
claim, both of which included a review of the claims file.  
In addition, all necessary evidence has been obtained and 
fully discussed in the statement of the case issued in 
September 1999.  The RO also has informed the veteran of the 
evidence necessary to establish service connection for PTSD.  
Thus, it appears that all relevant facts have been properly 
and sufficiently developed as contemplated by the applicable 
law, and the Board may proceed to adjudicate this claim based 
on the evidence currently of record. 

The issue before the Board is whether the veteran suffers 
from PTSD as a result of service.  In general, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] medical evidence establishing a diagnosis of the 
disorder; [2] credible supporting evidence that the claimed 
in-service stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.  

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); VAOPGCPREC 12-99 (Oct. 
1999).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony by itself 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the instant case, the record contains credible supporting 
evidence that the veteran was indeed exposed to a significant 
stressor while serving in Vietnam.  The veteran reported that 
a soldier from his unit was killed in the summer of 1970 
while cleaning a machine used to mix asphalt for road 
construction.  He explained that the machine was turned on 
while the soldier was inside, and that he was involved in 
trying to remove the body.  This incident was confirmed by 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), and was documented in Morning Reports as well as 
the Vietnam Casualty Detail Report.  These records document 
the accidental death of a [redacted] on July 26, 
1970, at Phan Rang.  Mr. [redacted] was a member of Company A, 
Engineer Battalion, to which the veteran was assigned during 
his third tour of duty in Vietnam.  

Thus, the record appears to contain credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  The question remains, however, whether the veteran 
currently suffers from PTSD.  Based on the following, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran meets the criteria for PTSD, and 
that his psychiatric problems are attributable to diagnoses 
other than PTSD. 

Service medical records show that the veteran was 
hospitalized on two occasions for suicidal gestures.  In 
February 1974, he was admitted after an incident in which he 
overdosed of Valium while drinking excessively.  It was noted 
that the veteran had become very irritable during the prior 
week due to marital problems, and experienced aggressive and 
self-destructive feelings which seemed to be triggered by 
alcohol.  He was therefore advised to avoid drinking.  The 
diagnosis was mixed personality disorder with passive-
dependent and schizoid personality traits. 

An April 1977 entry noted that the veteran, his wife and his 
two sons met for a family counseling session.  The therapist 
determined that the family had been having problems for a 
number of years.  Most of the stress involved the veteran's 
relationship with his two daughters, both of whom had a 
history of behavioral and emotional problems and were living 
in a foster home.  The clinician concluded that the veteran 
had limited coping abilities and was resistive to counseling 
due to his fear concerning a pending court action.  He 
exhibited an inability to express his feelings, and 
demonstrated unpredictable suicidal tendencies.

The veteran was hospitalized again in July 1977 for 
complaints of confusion and severe depression.  A report from 
that admission noted the veteran's history of two suicide 
attempts.  It was also noted that the veteran had been 
receiving outpatient treatment for chronic depression since 
his prior admission and that his condition had deteriorated.  
The diagnosis was inadequate personality, marked, chronic.  
External precipitating stressors included family problems, a 
premorbid personality, and a past history of similar 
behavior.  

At his retirement examination in July 1979, the veteran 
reported a history involving feelings of nervousness, 
depression and trouble sleeping.  He also reported one of his 
prior suicide attempts in 1977.  The examining physician, 
however, did not provide any psychiatric diagnosis, and 
offered no additional comment concerning the veteran's 
psychiatric history.  

Evidence developed post-service shows that the veteran 
continued to suffer from psychiatric problems.  In June 1989, 
he was admitted to a VA hospital for three days for 
depression and suicidal ideation after his wife left him with 
their four-year-old child.  The diagnosis was dysthymic 
disorder.  In March 1990, he was admitted to another VA 
hospital for complaints of depression and anger outbursts 
related to problems with his marriage and job.  He said he 
had been having problems controlling his anger for the past 
two to three years.  The report listed diagnoses of 
adjustment disorder with depressed mood and questionable 
alcohol abuse. 

In connection with a prior claim for service connection for 
an anxiety disorder other than PTSD, the veteran was afforded 
a VA psychiatric examination in May 1990.  During the 
interview, the veteran reported anxiety which he described as 
a feeling that "something is going to happen", accompanied 
by a rapid heart beat.  He said he first experienced this 
feeling before his first ambush in Vietnam.  Based on the 
interview and findings from a mental status examination, the 
examiner concluded with Axis I diagnoses of generalized 
anxiety disorder and alcohol abuse, episodic; and an Axis II 
diagnosis of a self-defeating personality disorder. 

The record indicates that the veteran had been undergoing 
counseling at the Biloxi Vet Center since 1993.  Although 
records from those sessions are not associated with the 
claims file, a summary of the veteran's treatment is found in 
two letters from a clinical social worker at that facility.  
In a May 1998 letter, Lawrence E. Marks, MSW, said the 
veteran had been seen at Biloxi intermittently since January 
1993.  Mr. Marks explained that he had known the veteran 
since June 1996, during which time he had twenty-four 
counseling sessions which addressed issues involving PTSD, 
family conflicts and alcohol abuse.  Mr. Marks then explained 
that the veteran met the criteria outlined in the DSM-IV for 
severe PTSD due to his three tours in Vietnam.  He then 
indicated that the veteran suffered from all the 
symptomatology of PTSD but was particularly prone to anger 
outbursts, a low stress tolerance, and social isolation.  In 
a September 1999 letter by Mr. Marks and team leader Harry P. 
Becnel, Ph.D., it was noted that the veteran continued to be 
seen at Biloxi for chronic PTSD, which included symptoms of 
anger, anxiety, feelings of guilt, intrusive thoughts, and 
difficulties with relationships.  

At a VA psychiatric examination in May 1998, the veteran 
described various stressors which occurred while stationed in 
Vietnam.  It was noted that he had worked as a mechanic with 
the 62nd Engineering Battalion but performed all the duties 
of an infantry soldier, including being involved in night 
patrols.  He said he was involved in a number of firefights, 
and related an incident in which he was ambushed.  He also 
reported the incident in which a soldier from his unit was 
killed in a machine used for road construction.  The examiner 
indicated that the veteran's alleged incidents appeared to be 
rather removed from being definite traumatic experiences.  
This was pointed out to the veteran, at which time he was 
unable to provide any other experiences which had a more 
emotional impact.  The examiner also commented that the 
veteran was still drinking, perhaps more than he had 
admitted.  The veteran disclosed that he drank a case of beer 
and two bottles of whiskey a week.  Following the interview 
and a mental status examination, the examiner provided 
diagnoses of PTSD, dysthymic disorder, alcohol dependence, 
and intermittent explosive personality disorder.  Under Axis 
IV, for psychosocial stressors, the examiner noted "money 
problems, very poor social network, combat experiences: 
extreme."

Based on the divergent medical opinions concerning the 
appropriate Axis I diagnosis, the RO scheduled the veteran to 
undergo two VA psychological evaluations.  Reports from those 
evaluations indicate that both examiners reviewed the 
veteran's claims file.  At a psychological evaluation in May 
1999, the veteran reported his stressors concerning 
participation in firefights and the death of a fellow soldier 
in a machine used to surface roads.  He also related an 
incident in which he stabbed a Vietnamese "in the gut", but 
did not know if he killed him.  The psychologist indicated 
that the veteran was not fully cooperative.  For example, 
when asked about PTSD symptoms, he explained "there were 
areas he was going to keep to himself."  When asked if he 
had re-experienced any of the traumas, he replied, "I don't 
know", then said he was sleepy and wanted to go home.  

Minnesota Multiphasic Personality Inventory (MMPI) testing 
revealed an invalid profile.  The psychologist pointed out 
that individuals with such profiles were attempting to feign 
the presence of severe psychopathology; however, the 
veteran's reason for over-reporting psychopathology was not 
determined.  The psychologist explained that possible reasons 
were a cry for help, a personal style of overreacting, and 
malingering due to compensation issues.  Results from the 
Projective Personality Evaluation were also limited by the 
veteran's uncooperative attitude, as evidenced by the fact 
that he did not complete 30 out of 64 questions.  Based on 
these findings, the psychologist concluded with Axis I 
diagnoses of alcohol dependence and depressive disorder, not 
otherwise specified.  The psychologist also determined that 
the veteran had a personality disorder.

The veteran was evaluated by a different VA psychologist in 
July 1999.  In a report from that evaluation, the 
psychologist noted the veteran's history of multiple 
psychiatric episodes and inpatient treatment shortly before 
he was eligible for retirement from the military.  It was 
noted that each of these incidents was related to drunken 
episodes, as well as suicide attempts when he felt "pushed 
into a corner."  The psychologist commented that the 
veteran's suicidal feelings were related to a very 
disillusioned person whose abuse of alcohol had contributed 
to creating intolerable interpersonal and environmental 
problems.  The veteran did not relate suicidal episodes to 
any symptoms specifically associated with PTSD.  The 
psychologist said it was clear that a personality disorder 
was present, as the veteran was extremely disrespectful of 
other people, referring to police as "assholes", a former 
wife as "bitch", and people who have called the sheriff on 
him as "full of bullshit."  The examiner commented that 
much of the veteran's thoughts about Vietnam did not involve 
traumatic incidences but focused on complaints about the 
supervision.  He reported having some feelings of guilt 
involving the knifing incident but did not appear to have any 
associated trauma.  None of his reports gave any indication 
that he had experienced great horror or fear.  He reported no 
significant meaning to any incident which met the criteria 
for PTSD.  He described trouble falling asleep related to 
reminiscence of how his family had rejected him, but said he 
slept very soundly and was not disturbed by nightmares.  The 
examiner thus concluded that the evaluation clearly did not 
support a diagnosis of PTSD, as the required trauma and 
reactions were not present.  Instead, the psychologist 
attributed the veteran's psychiatric problems to diagnoses of 
alcohol dependence, a depressive disorder, and a personality 
disorder.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  
Although the veteran definitely has psychiatric problems, the 
preponderance of the evidence is against a finding that he 
meets the criteria for PTSD.  Instead, the evidence reflects 
that his symptoms are related to alcohol dependence, a 
depressive disorder and a personality disorder.  

The veteran's service medical records show that he received 
psychiatric treatment for depression, anger outbursts and two 
suicide attempts.  However, the veteran's problems were 
attributed to a personality disorder, identified as an 
inadequate personality and a mixed personality disorder with 
passive-dependent and schizoid personality traits.  These 
records make no reference to any Axis I anxiety related 
disorder such as PTSD.  After leaving service, the record 
shows that he was hospitalized by VA in June 1989 and March 
1990 for depression, anger, and suicidal ideation.  The 
diagnoses included dysthymic disorder, adjustment disorder 
with depressed mood, and questionable alcohol abuse.  At a VA 
examination in May 1990, moreover, the diagnoses were 
generalized anxiety disorder, alcohol abuse and a self-
defeating personality disorder.  Again, neither of these 
reports includes a diagnosis of PTSD. 

The record indicates that the veteran was first diagnosed as 
having PTSD in 1993.  Letters from mental healthcare 
providers at the Biloxi Vet Center indicate that the veteran 
had been receiving treatment at that facility for PTSD since 
1993.  In addition, a VA examiner in May 1998 also determined 
that the veteran suffered from PTSD.  It is unclear why this 
diagnosis was made, however, as the examiner pointed out that 
the veteran's stressors appeared to be rather removed from 
being definite traumatic experiences.  The examiner also 
listed diagnoses of dysthymic disorder, alcohol dependence, 
and an intermittent explosive personality disorder.

The Board does not place significant probative value on any 
of these opinions, as it is unclear whether these PTSD 
diagnoses were provided following a review of the record.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  See also Grover 
v. West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999).  

In contrast, opinions provided in the VA examination reports 
of May 1999 and July 1999 were clearly based on a thorough 
review of the entire claims file.  As noted, two VA 
psychologists determined that the veteran did not suffer from 
PTSD, but attributed his psychiatric problems to diagnoses of 
alcohol dependence, a depressive disorder and a personality 
disorder.  Since these opinions were provided following a 
review of the claims file, an in-depth interview with the 
veteran, and findings from a mental status examination, and 
were supported by sound rationale, the Board finds that they 
are of significantly greater probative value than the May 
1998 VA examination report, as well as treatment records from 
the Biloxi Vet Center.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992) (holding that VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence; decision 
makers have discretion to accept or reject pieces of 
evidence, provided that sufficient reasons and bases are set 
forth explaining such actions).  It also appears that the 
diagnoses involving alcohol dependence, a depressive disorder 
and a personality disorder are consistent with the veteran's 
service medical records, which noted that he had a 
personality disorder. 

Finally, the Board has considered the veteran's own written 
statements that he currently suffers from PTSD as a result of 
service.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of PTSD, his lay 
statements are of limited probative value.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  In reaching this conclusion, the Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

